Citation Nr: 0943028	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-09 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of an excision of a tumor of the right hip with 
arthritis, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for frontal sinusitis 
with allergic rhinitis, currently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a left hip 
disability.

6.  Entitlement to service connection for radiculopathy of 
the right hip.

7.  Entitlement to service connection for peripheral 
neuropathy.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1955 to 
August 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2005, February 2007, and 
June 2008 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

(The decision below addresses the Veteran's petition to 
reopen a claim of service connection for a psychiatric 
disorder and the merits of the underlying claim.  The 
remaining issues on appeal are addressed in the remand that 
follows the Board's decision.)


FINDINGS OF FACT

1.  By a September 2005 rating decision, the RO denied the 
Veteran's claims of service connection for posttraumatic 
stress disorder and an anxiety disorder with depression.  The 
Veteran did not appeal the decision.

2.  Evidence received since the September 2005 decision 
relates to an unestablished fact necessary to substantiate a 
claim of service connection for a psychiatric disorder and it 
raises a reasonable possibility of substantiating the 
underlying claim.

3.  The Veteran has major depressive disorder that is likely 
caused by chronic right hip pain associated with service-
connected post-operative residuals of an excision of a tumor 
of the right hip with arthritis.


CONCLUSIONS OF LAW

1.  A September 2005 rating decision, which denied the 
Veteran's claims of service connection for posttraumatic 
stress disorder and an anxiety disorder with depression, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2005).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a 
psychiatric disorder has been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  The Veteran's major depressive disorder is proximately 
due to service-connected post-operative residuals of an 
excision of a tumor of the right hip with arthritis.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service connection may 
also be granted for disability that is proximately due to or 
aggravated by service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2009).

The Veteran originally filed a claim of service connection 
for posttraumatic stress disorder and an anxiety disorder 
with depression in February 2005.  By a September 2005 rating 
decision, the RO denied the claims.  The Veteran was notified 
of the decision by a letter dated later that month.  He did 
not appeal and the decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  In October 
2007, the Veteran petitioned to reopen the previously denied 
claim of service connection for "general anxiety disorder."  
Given the multiple symptoms that the Veteran has described in 
submitted statements and in the course of treatment, as well 
as the medical evidence associated with the record, the scope 
of the issue is better characterized as a petition to reopen 
a claim of service connection for a psychiatric disorder.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by case law, new evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim now under consideration is the September 2005 RO 
decision.  For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The RO 
did not reopen the claim at any point during the adjudication 
process.

The Veteran primarily contends that service connection is 
warranted for a psychiatric disorder on a secondary basis as 
a result of his service-connected right hip disability.  When 
the RO determined that service connection was not warranted 
in the September 2005 decision, it acknowledged that the 
evidence showed a diagnosis of depression secondary to the 
Veteran's general medical condition.  However, in denying the 
claim, the RO found that a link was not made specifically to 
the Veteran's service-connected post-operative residuals of 
an excision of a tumor of the right hip with arthritis.  In 
view of this information, the claim could be reopened with 
the submission of new and material evidence showing a 
relationship between a psychiatric disorder and the service-
connected right hip disability.

The evidence of record at the time of the September 2005 
decision included a significant amount of evidence, including 
service treatment records, private treatment records, and VA 
treatment records and examination reports, dating from 1959.  
Of note, the Veteran was first seen for complaints of anxiety 
and depression in March 1993 at the VA Medical Center (VAMC) 
in Columbia, Missouri.  It was noted that he exhibited signs 
of depression as he was preoccupied with pain he was 
experiencing from physical conditions.  In April 1993, in 
addition to an adjustment disorder, the Veteran was found to 
have a depressed mood secondary to chronic pain.  For many 
years thereafter, the Veteran was seen for complaints of 
depression secondary to chronic pain.  He was primarily 
diagnosed with a mood disorder secondary to his general 
medical condition.  At times, right hip pain appeared to be 
included as part of the condition.  In other instances, low 
back pain was specifically identified.  In August 2005, the 
Veteran underwent VA examination in connection with the 
claim.  The diagnosis was depression secondary to general 
medical condition.  The Veteran's service-connected right hip 
disability was not discussed by the examiner in the context 
of the "general medical condition."

Evidence added to the record since the September 2005 
decision includes VA medical records showing continued 
treatment for a mood disorder secondary to general medical 
condition.  Significantly, the new evidence also includes an 
April 2008 VA psychiatric examination report.  In that 
report, a VA psychologist indicated that he reviewed the 
claims file and interviewed the Veteran.  The examiner noted 
an accurate medical history, including the Veteran's past 
treatment for depression and chronic pain.  A mental status 
examination revealed a decidedly depressed mood and a 
diagnosis of major depressive disorder was provided.  The 
examiner gave the opinion that it is as likely as not that 
the Veteran's major depressive disorder is reactive to his 
right pelvic pain from his service-connected impairment of 
the right femur.  The examiner appeared to endorse the 
Veteran's report that his right hip pain is the most 
prominent pain concern.

The April 2008 VA psychiatric examination report contains 
evidence that relates to an unestablished fact necessary to 
substantiate the claim of service connection for a 
psychiatric disorder.  That is, the examiner linked the 
Veteran's major depressive disorder to pain associated with 
his service-connected right hip disability.  The evidence 
therefore raises a reasonable possibility of substantiating 
the claim as a lack of this type of evidence was the primary 
reason the claim was denied in the September 2005 decision.  
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

In consideration of new evidence in conjunction with the 
evidence previously of record, the Board finds that the 
Veteran has major depressive disorder that is likely caused 
by chronic right hip pain associated with service-connected 
post-operative residuals of an excision of a tumor of the 
right hip with arthritis.  The evidence shows that the 
Veteran developed a mood disorder, now identified as major 
depressive disorder, as a result of the chronic pain 
associated with his physical disabilities.  By and large, the 
mood disorder has been attributed to the Veteran's medical 
condition in general, without detailed discussion of the 
specific disabilities.  Although the evidence suggests that 
low back pain has contributed to the Veteran's mood disorder, 
the Veteran's right hip pain has appeared to contribute as 
well, and right hip pain has never been specifically excluded 
as a cause.  According to the April 2008 VA examiner, the 
right hip pain that the Veteran experiences as a result of 
his service-connected right hip disability is the predominant 
cause of his major depressive disorder.

Nothing in the provisions of 38 C.F.R. § 3.310 precludes an 
award of service connection where a non-service-connected 
disability also contributes to a claimed disability that is 
caused by a service-connected disability.  Here, the evidence 
shows that the Veteran's major depressive disorder is, at 
least in part, proximately due to his service-connected post-
operative residuals of an excision of a tumor of the right 
hip with arthritis.  Therefore, service connection for major 
depressive disorder is warranted as secondary to post-
operative residuals of an excision of a tumor of the right 
hip with arthritis.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.310.


ORDER

Service connection for major depressive disorder as secondary 
to post-operative residuals of an excision of a tumor of the 
right hip with arthritis is granted.


REMAND

The Board finds that further development is necessary in 
connection with the remaining seven issues on appeal.

The Board first points out that, in April 2005, VA was made 
aware that the Veteran is in receipt of disability benefits 
from the Social Security Administration (SSA).  The 
information indicates that he was found to be disabled as of 
February 1995.  A substantial amount of medical records have 
been associated with the claims file from the 1990s, but 
SSA's decision and the records considered by SSA have not yet 
been requested.  Although evidence from that time period may 
not pertain to the salient aspect of all the claims remaining 
on appeal, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that obtaining SSA records have 
relevance in that the evidence may provide a more accurate 
medical history.  See, e.g., Murincsak v. Derwinski, 2 Vet. 
App. 363, 369-70 (1992).  Additionally, SSA may have 
conducted a periodic examination since the initial disability 
determination.  Murincsak, 2 Vet. App. at 371.  Thus, the SSA 
records may ultimately contain evidence relevant to each of 
the remaining claims on appeal.  Therefore, records should be 
requested from SSA in accordance with 38 C.F.R. § 3.159(c)(2) 
(2009).

The Board notes that VA will provide a medical examination 
when there is:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 
38 C.F.R. § 3.159(c)(4)(i) (2009); McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).

In regards to the claims of service connection for hearing 
loss and tinnitus, the Veteran has yet to be afforded an 
examination.  The Veteran asserts that he has hearing loss 
and tinnitus due to his "MOS" during military service.  The 
MOS (military occupational specialty) listed on the Veteran's 
DD-214 is communication center specialist or radio message 
router.  The Veteran has not provided any additional 
information concerning his belief that his MOS caused hearing 
loss and tinnitus.

A review of the Veteran's service treatment records reveals 
that he had a 15/15 whispered voice test for both ears at his 
entrance examination in August 1956.  Although it was noted 
that the Veteran had cerumen blocking his right ear at the 
entrance examination, the examiner did not note any defect or 
disease in the report, such as hearing loss or tinnitus.  On 
several occasions during service, when the Veteran was being 
treated for sinusitis and a right hip disability, it was 
noted that his ears were normal.  In February 1957, an entry 
specifically noted that tinnitus was not found.  The ears 
portion of the Veteran's June 1958 separation examination was 
normal and a whispered voice test resulted in a 15/15 for 
both ears.

Post-service records document a complaint of tinnitus in 
January 1989.  A VA audiogram conducted at that time reflects 
that the Veteran had hearing impairment for VA purposes in 
both ears.  See 38 C.F.R. § 3.385 (2009) (for purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent).  A VA audiologist stated that the 
audiogram showed bilateral high-frequency dips suggestive of 
noise exposure.  It was noted that the Veteran denied any 
significant exposure to noise except from the rifle range in 
service.  The VA audiologist did not comment any further on 
the possible origin of the Veteran's tinnitus or impaired 
hearing.  No other treatment provider has addressed the 
question.  Subsequent treatment records indicate that the 
Veteran uses hearing aids.

In view of this evidence, the Board finds that the Veteran 
should be scheduled for a VA audiological examination on 
remand in order to determine if he has tinnitus and to 
confirm that he has hearing impairment for VA purposes.  In 
addition to the examination, an opinion should be requested 
from the examiner so that he or she may address whether the 
Veteran has hearing loss or tinnitus related to his active 
military service.  

Regarding the claim for an increased rating for frontal 
sinusitis with allergic rhinitis, the Veteran underwent VA 
examination in connection with the claim in September 2006.  
The Board does not find that the examination contains 
sufficient evidence by which to adjudicate the claim.  
Although the examiner indicated that the Veteran has not had 
any recent surgery or incapacitating episodes as a result of 
sinusitis, or required treatment with antibiotics, the report 
suggested that the Veteran has experienced symptoms of 
headaches, pain, and purulent discharge.  A portion of the 
applicable rating criteria calls for the evaluation of non-
incapacitating episodes of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  
Different ratings are warranted based on the number of non-
incapacitating episodes that occur per year.  See 38 C.F.R. 
§ 4.97 (Diagnostic Code 6512) (2009).  Another examination is 
necessary to clarify how many non-incapacitating episodes, if 
any, the Veteran experiences per year.  Additionally, the 
September 2006 examination did not explicitly address whether 
the Veteran has polyps associated with his allergic rhinitis 
for which he is also service connected.  The Veteran's 
disability may also be evaluated under the diagnostic code 
for allergic rhinitis.  See 38 C.F.R. § 4.97 (Diagnostic 
Code 6522).

It appears that the Veteran continues to receive regular 
treatment at the Columbia VAMC.  Updated treatment records 
should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Request from SSA the records 
pertinent to the Veteran's claim for 
Social Security disability benefits and 
the medical records relied upon 
concerning that claim, as well as any 
subsequent periodic examinations.  Follow 
the procedures outlined in 38 C.F.R. 
§ 3.159(c)(2).

2.  Obtain the Veteran's more recent 
treatment records (since May 2008) from 
the Columbia VAMC and associate the 
records with the claims folder.

3.  Schedule the Veteran for a VA 
audiological examination to determine the 
extent and onset of any hearing loss and 
tinnitus.  (Advise the Veteran that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his appeal.  See 
38 C.F.R. § 3.655 (2009).)  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the designated 
examiner.  A detailed history of the 
Veteran's in-service and post-service 
noise exposure should be taken.  All 
necessary tests and studies should be 
conducted.  The examiner should 
specifically indicate whether the Veteran 
currently has hearing loss to an extent 
recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or a speech recognition score 
using the Maryland CNC Test of less than 
94 percent).  With respect to any 
diagnosed hearing loss and tinnitus, the 
examiner should provide an opinion, 
consistent with sound medical judgment, 
as to the medical probabilities that any 
hearing loss or tinnitus is related to 
the Veteran's active military service.  
The examiner should also address the 
possibility of post-service onset.  All 
examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
severity of his service-connected frontal 
sinusitis with allergic rhinitis.  The 
entire claims file, to include a complete 
copy of this remand, should be made 
available to, and reviewed by, the 
designated examiner.  All necessary tests 
and studies should be conducted.  The 
examiner should indicate: the number of 
incapacitating episodes (defined as 
requiring bed rest and treatment by a 
physician) the Veteran experiences per 
year as a result of sinusitis; the extent 
of any required antibiotic treatment; the 
number of non-incapacitating episodes per 
year that are characterized by headaches, 
pain, and purulent discharge or crusting; 
whether the Veteran has undergone radical 
surgery with chronic osteomyelitis; and 
whether he has experienced near constant 
sinusitis characterized by headaches, 
pain and tenderness of the affected 
sinus, and purulent discharge or crusting 
after repeated surgeries.  The examiner 
should also indicate whether the Veteran 
has polyps that are associated with his 
rhinitis or the percentage of the nasal 
passages that are blocked if no polyps 
are found.  All examination results, 
along with the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

5.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.

6.  After undertaking any other 
development deemed appropriate, re-
adjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


